Environmental quality standards in the field of water policy (debate)
The next item is the debate on the report by Anne Laperrouze, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a directive of the European Parliament and of the Council on environmental quality standards in the field of water policy and amending Directive 2000/60/EC C6-0243/2006.
Madam President, I am pleased to open this debate on the proposal on environmental quality standards in the field of water policy, which complements the Water Framework Directive, which is the centrepiece of water protection for the European Union. I would like to thank the rapporteur, Mrs Laperrouze, and the Committee on the Environment, Public Health and Food Safety for its considerable efforts. I would also like to thank the Committee on Industry, Research and Energy, the Committee on Agriculture and Rural Development and the Committee on Fisheries, and in particular the draftsman and draftswomen, Mr Rübig, Mrs Bourzai and Mrs Corbey respectively, for their very constructive and supportive input on this important file.
Protecting rivers, lakes, the coastal and marine environment from pollution caused by hazardous substances is a key priority for the Commission. Since the 1970s when the Community took its first decisive action we have made significant progress. However, as we solved some pollution problems, others emerged. The chemical cocktail in our waters has become more complex and the sources of pollution are no longer concentrated at one point but are widespread and diffuse. There has never been a time for complacency.
To tackle the pollution problems caused by these dangerous substances the Commission has proposed or adopted more than 30 Community acts since the Water Framework Directive was agreed. I cannot list them all, but let me highlight some as an example.
First, the Commission has banned or restricted the marketing and use of 16 of the priority substances of the Water Framework Directive. Further decisions on some pesticides, biocides and other existing chemicals are in the pipeline. Second, the milestone agreement on REACH, the new EU chemicals policy, will require authorisation of the most hazardous substances and reduction of risks for all other chemicals regulated under the Water Framework Directive.
In summary, I underline again that also in the future the Commission is committed to providing the necessary instruments for emissions control where they can result in the most efficient and proportionate action to resolve pollution caused by priority substances. At the same time I am committed to the principles of better regulation and to coming forward with additional proposals only where it can be demonstrated that the Community is the most appropriate level at which to act.
I shall now turn to the Commission proposal for a directive on environmental quality standards for priority substances. The objective of the proposed directive is to set harmonised and transparent criteria for assessing good chemical status of surface waters, which must be achieved by 2015. Thus the most important part of the proposal is Annex I: the quality standards which must be respected in all rivers, lakes and coastal and territorial waters.
As you know, for marine waters the proposed Marine Strategy Directive will ensure the same level of protection regarding hazardous substances pollution in areas where the Water Framework Directive does not apply. I underline that the proposed values for quality standards already reflect the risk to the marine ecosystem that these substances may pose. In addition, the proposal identifies two additional priority hazardous substances and repeals several directives which were adopted between 1982 and 1990.
However, the proposal does not include additional measures for emissions controls for the reasons that I outlined earlier. The Commission believes that emissions controls are adequately covered through other existing Community legislation such as the directive on integrated pollution prevention and control.
As a closing remark, I would like to emphasise that we share the objective of a high level of protection of the water environment. The Commission published its first implementation report for the Water Framework Directive on 22 March 2007, World Water Day. It highlighted that, despite the progress, there is much work to be done, in particular by the Member States, if we want to achieve sustainable water management by making the implementation of the directive a success.
The current proposal is another step in this direction and I am committed to working with the European Parliament and the Member States to achieve the goals that we jointly set for ourselves in the year 2000. However, there are many more steps to take and I call for your support in this process.
Madam President, ladies and gentlemen, you pointed out just now, Commissioner, that the chemical pollution of surface waters was a threat to the aquatic environment, the ecosystem and, hence, human safety. You said, in fact, that the aim of this daughter directive of the water framework directive was to combat the spread of toxic substances in surface waters. To this end, an inventory of emissions, discharges and losses is to be implemented with the aim of verifying whether the objectives of reducing or phasing out emissions and losses of pollutants have been met, in accordance with Article 13(7) of the framework directive, the deadline for the phase-out objective being 2025. In fact, this directive will result in the abrogation of the existing daughter directives that are cited in Annex IX to the framework directive.
This directive therefore sets limits in terms of the concentration in surface waters of certain types of pesticides, heavy metals and other chemical substances that endanger aquatic flora and fauna and human safety. The impact studies that have been carried out by the Commission have resulted in the definition of environmental quality standard levels, expressed as an annual average offering a level of protection against long-term exposure and as a maximum allowable concentration, for protection against short-term exposure. However, some of the EQS values are still subject to debate, not least those relating to benzene and cadmium, hexachlorobenzene and hexachlorobutadiene, mercury, nickel, lead and poly-aromatic hydrocarbons too, because some impact studies have not been finished, a state of affairs that has, in spite of everything, hampered us in our debates.
The amendments tabled by the Committee on the Environment, Public Health and Food Safety highlight the desire to establish common methodologies aimed at guaranteeing an appropriate level of protection and at preventing distortions of competition among the Member States. We also wondered about the possibility of authorising transitional areas of exceedance. Indeed, if we deleted this paragraph, would we be any further forward? What matters, in fact, is the area of analysis. If we did not define any transitional areas, there might be a perverse effect, whereby we avoided controls in those areas and, therefore, were unaware of what was going on there.
We have therefore proposed to allow the Member States the option of establishing transitional areas, but with the obligation of reducing these areas in order to reach the environmental quality standards in the long term. We also mentioned the special case of port areas where, due to the mixing of bodies of water caused by the dredging of rivers and estuaries, the quality standards and analysis methods appear unsuitable. We discussed at length the advisability of adding highly toxic substances to the list of substances initially proposed by the Commission. A compromise was finally reached on this matter. We call for the Commission to carry out an analysis of these new listed substances and for it to give its opinion on their final classification, as priority substances or as priority hazardous substances, and to do so at the latest 12 months after the entry into force of this directive.
Our compromise relates to new emission control measures. We would emphasise emissions control. While the Commission is in fact relying on the existence of other legislative provisions on chemical pollutants, such as REACH, IPPC or indeed the Pesticides Directives, we call for the Commission to carry out a thorough assessment of the consistency and effectiveness of all the legislative acts that exist and that are liable to have an impact on water quality and, if necessary, to adapt or propose new acts.
To conclude, I should like to thank the Commission representatives and the various people who helped me to draft this report and, of course, my fellow draftsmen of the opinion, for their constructive cooperation on a very technical matter. I must say that it was a pleasure to work with them.
I now call on you, ladies and gentlemen, to endorse this report so that we obtain a text that makes it possible to monitor the effectiveness of EU environmental legislation, that is to say, a text that makes it possible to know whether, by 2025, we will have succeeded in eliminating the emissions from these substances that are highly toxic for human beings and for the environment.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (DE) Madam President, Commissioner, ladies and gentlemen, I would like to start by thanking Mrs Laperrouze for her outstanding cooperation on what is a technical and difficult dossier, albeit one that is of great importance in terms of the 27-Member Europe, since the efforts at harmonisation serve also to prevent distortions of competition within Europe.
As is the way of things with technical dossiers, though, there are also approval procedures and administrative burdens, which need to be constantly reviewed in the light of the need for better regulation, with its present target of a 25% cutback in administrative regulations in Europe. I believe that considerations of better governance make it necessary to set the right priorities, because, for small and medium-sized firms in particular, technical regulations and reviews involve not always or only costs, but are also associated with burdensome administrative chores.
It is for this reason that I am asking the Commission to keep on reviewing the technical practicability of these rules, to keep them up to date and, of course, to scrutinise their costs as to their proportionality. That will be a fundamental requirement as time passes and bearing in mind the various stages that are planned.
That brings me to the absolute ban on deterioration, which, in practice, can bring in its train numerous problems in industry and agriculture. We all know that, when we are dealing with water, we can have floods one day and areas of drought the next. If this absolute ban on deterioration were brought in in this area, these rules would make for enormous problems in agriculture and industry within a short period of time.
on behalf of the PPE-DE Group. - Madam President, may I also express my congratulations to Mrs Laperrouze. We started off on a very good footing and we worked well together throughout. We started off by putting the safety of the public and the environment first. I think that was particularly important.
The proposed directive sets limits on concentration in surface water of a number of substances including some pesticides, heavy metals and other dangerous chemicals and substances already mentioned by the rapporteur. These chemicals pose particular risks to both human health and animal and plant life - particularly aquatic life - and therefore this dovetails well as the final piece of the jigsaw in the Water Framework Directive.
It is important that pollution is controlled and that there is a coherence with the Water Framework Directive. The Commission must establish common methodologies for guaranteeing an adequate level of protection while avoiding distortion of competition. The amendments proposed for plenary for the EQS vote are designed to make the text less confusing, more feasible and easier to implement. The suggestion of two new recitals aims to ensure coherence with the Water Framework Directive requirements on priority substances. There is currently no consensus on how to take measures, again mentioned by Mrs Laperrouze on the sediment and biota, and until we get the scientific data set on these levels, we need to look very closely at it. Instead of setting levels now for Member States, we should monitor the concentrations of substances in the sediment and biota with a view to reaching a framework standard.
The purpose of this proposal is to protect the environment and human health. This is a very important aim but it is important that all elements of the Water Framework Directive are workable and realistic. Part of this is keeping the cost to a reasonable level and to bear in mind that the targets cannot be met without necessary technical ability.
I thank the rapporteur once again.
on behalf of the PSE Group. - (FR) Madam President, Commissioner, ladies and gentlemen, we have here an extremely important daughter directive of the water framework directive.
I would remind you that this framework directive provides for the restoration of the good ecological status of surface and fresh waters in the European Union by 2015, and I must tell you, Commissioner, that its very slow implementation worries us greatly. The fact remains that it was crucially important to provide a framework for the ban on priority substances and priority hazardous substances, some of which must disappear, and to enact standards relating thereto.
Originally, the framework directive provided for complete consistency with the international conventions on seas, not least the OSPAR Convention. This convention contains a list of substances that are destined gradually to disappear, and my group felt that it was vital systematically to integrate into the list of priority hazardous substances in the directive those that appear in the OSPAR Convention. However, for the sake of compromise, the Socialist Group in the European Parliament accepted the proposal made by our rapporteur, Mrs Laperrouze - to whom I should like to pay tribute for her sterling work and personal commitment - and withdrew its amendment. In any case, the PSE will ensure that, once the work of the experts and the impact studies are complete, the Commission actually sets to work on achieving the highest level of protection because, as you know, what is at stake is not only the quality of our waters, but also the quality of our seas and oceans and consistency with the 'Marine strategy' draft directive, which we examined at first reading.
As for the rest, we fully endorse the proposals that have been supported by the Committee on the Environment, Public Health and Food Safety, which I shall summarise as follows. Firstly, that there be identical measuring methods throughout the European Union, which, I might add, will be easier for the Member States and clearer for Europeans. Secondly, that there be transitional areas, of course, but with a cut-off date that was set, or in any case proposed, at first reading as 2008, if I remember rightly. Thirdly and finally, the very important point that we gradually ensure that our legislative proposals are fully consistent, so often criticised are we for accumulating different ideas, and the final arbitration must be made clear to Europeans.
on behalf of the ALDE Group. - (SV) The environment is one of the EU's top priorities, and drastic measures are needed if we are to succeed in creating an environmentally sustainable future. The Baltic is one of those seas that is in desperate need of tougher environmental regulations if it is to recover and survive. I therefore wish to draw attention to a number of those aspects of the Commission's proposal concerning environmental quality standards that we must get to grips with. There is a conflict between the Commission's proposal and recommendations by international organisations such as the Helsinki Commission, for example on subjects such as DEHP. It is also contradictory that, according to the Water Framework Directive, the Commission is to check that the Member States meet their obligations to reduce emissions by no later than the year 2015 whereas, in the new proposal, this has been changed to 2025. What is more, a new article is proposed that would permit what are called transitional areas in which the permitted levels for environmentally hazardous substances might be exceeded. The Commission provides no satisfactory explanation of why these transitional areas should be introduced. Nor does it propose any mechanism for achieving satisfactory water quality in these areas. This may lead to our environmental legislation being seriously undermined. We need common, strict and clear sets of regulations if we are to get rid of the environmental poisons in our waters. That is something we must not compromise on or put off until some future date.
on behalf of the Verts/ALE Group. - (DA) Madam President, in 1995, the countries around the Baltic Sea agreed to put a stop, in the course of the next 25 years, to discharges of a number of the most dangerous substances. The objective was included in the OSPAR Convention and in the revised Barcelona Convention. We in the European Parliament also adopted this principle in the Water Framework Directive, although no deadline was set. The Commission then apparently forgot all about the matter, however. A long time went by - not two years as agreed, but four and a half years - before the Commission came up with its proposal. Furthermore, the list of dangerous substances was far too short. Ambitions in relation to the aquatic environment collapsed. That is bad not only for water but also for the EU's reputation. The aquatic environment is something of concern to the peoples of Europe, and we in the EU must live up to people's expectations. We must not renege on the promises that we have made so clearly and so often.
Fortunately, the Committee on the Environment, Public Health and Food Safety thoroughly aligned itself with the Commission's proposal. We owe a debt of gratitude to Mrs Laperrouze for the work she has done among the group chairmen on bringing about important compromises. The committee has since voted through a number of improvements to the Commission's proposal, so we do now in fact have a splendid outcome. As usual, we have experienced considerable pressure from the reactionary industries that refuse to modernise their production methods. In the vote tomorrow, however, we, in the European Parliament, are the ones who must ensure that the EU complies with the objectives in the OSPAR Convention and the Water Framework Directive. We must not defer to old-style industry that causes pollution. We owe it to our environment, our health and our descendants to stand firm.
on behalf of the IND/DEM Group. - (NL) Madam President, first of all, I should like to thank the rapporteur, Mrs Laperrouze, for the work she has done. There are, however, two points I should like to make.
My first comment is about cases in which compliance with environmental quality standards in a Member State is technically unattainable or gives rise to disproportionate costs, both socially and economically. I should like to see a derogation for these of the kind provided for in Article 4 of the framework directive on water.
My second comment is about the inventorisation of losses. Shipping and tidal action, for example, result in polluting substances being released from the sediment. These substances have previously been dumped and should not be designated as losses, since these were dumped at an earlier stage.
In order to make these changes, we in the Independence and Democracy Group have tabled two amendments, Amendments 66 and 67, which I trust you will support.
(SK) I would like to offer my congratulations to the rapporteur, Mrs Laperrouze, for her report on water policy. The report under discussion today is closely related to another one, of which I am a rapporteur, namely the one concerning a thematic strategy on the sustainable use of pesticides.
All of the eight substances listed in the group of other pollutants are pesticides, as well as most of the substances from the group of priority pollutants. The pollution of European water by pesticides and other chemicals is very serious. This justifies the need to deal with the problems of surface water and pesticides at the level of the European Union rather than individual Member States. I therefore warmly welcome the introduction of the Environmental Quality Standards, which will become binding on all 27 EU Member States.
In my report I deal inter alia with water environment protection. Recently proposed measures aimed at improving protection include the creation of protective zones at least ten metres wide along watercourses and a ban on aerial pesticide spraying, including a ban on the use of several pesticides in the vicinity of watercourses and quantitative restrictions on their application. I agree with the rapporteur's proposal to reclassify as priority pollutants the eight substances in the group of other pollutants.
However, water-related issues are not merely a problem of the European Union, and cooperation with third countries is therefore also important. The implementation of these measures in the European Union will be ineffective as long as polluted water continues flowing into EU Member States from third countries. Some regions of East Slovakia, which are among the poorest parts of the country, have inadequate ground water supplies. Drinking water is prepared through the treatment of surface rather than ground water. These regions of Slovakia often face very basic problems, with sewerage systems being inadequate or even absent in some regions. Hence it is understandable that this part of Slovakia is characterised by a high incidence of gastrointestinal diseases. As a result, we are spending large amounts on treatment and vaccination. We must prevent such problems by providing healthy drinking water.
Investing in the quality of surface water is investing in health. Slovakia has been using only about 25% of available structural funds for environmental purposes. This percentage is disconcertingly small. I propose a higher percentage.
(HU) The directive before us fills a gap and is extraordinarily relevant; nowhere is this more evident than in the fact that for six years now there has been an increasingly vehement debate between two Member States precisely because of the lack of such a regulation.
At the centre of the European Union, the relationship between Austria and Hungary is increasingly strained by the fact that three Austrian leather factories are releasing their industrial waste water into a river on the border between the two countries. This causes the river to foam, but the Austrian authorities continue to defend themselves with a straight face, claiming that current EU regulations permit this to happen. They argue that each of the factories is observing the limit values for effluent, that is, emissions. However, they brazenly keep silent about the emission effects of the several tonnes of industrial waste water that is poured daily into this river, with its low water yield.
This directive finally takes into account the carrying capacity of natural bodies of water and, moreover, would ban 70 dangerous substances, including for instance pesticides, detergents, and solvents as well as heavy metals. These substances endanger the sustainability of the ecosystem as well as human health.
My proposed amendments, which include the naphtalene sulfonate emitted by the aforementioned Austrian leather factories among the dangerous substances, received the support of a large majority of the Committee. For this reason I am confident that Parliament will adopt a strict regulation at the vote tomorrow. I would ask my fellow Members to support my proposed amendments as well as those of the Commission, and let us use our political efforts to protect our natural waters against becoming industrial sewers. And another thing: I consider the timeframe, according to which the directive would come into effect in 2015 and would ban the direct flow of discharge or pollutants into the surface waters by 2025, to be too long.
Madam President, I welcome this report on environmental quality standards in the field of water policy. However, I feel that this policy is not comprehensive enough for Ireland's water supply system problems.
In Ireland so much of our drinking water is surface water; up to 25% of public water supply in the country is at risk of contamination from the cryptosporidium parasite. In 2005 the water supply of Galway was identified as being at very high risk, and now today households cannot use water in Galway. There are outbreaks of gastrointestinal illness in both the city and the county of Galway.
Another factor contributing to the water problem in Ireland is the waste effluent from factories like Aughinish Alumina, County Limerick, which has been a major source of pollution to the local and surrounding area with its toxic red mud deposits leaking into the water supply. In Ireland we add hydrofluorosylic acid to our drinking water as a so-called medicinal product in order to prevent dental decay. It is illegal to force-medicate populations with this dangerous toxic waste substance, which has caused an increase in bone disorders. Water is a basic human right, a necessity. We hope that this directive will ensure high-quality water for the Irish people.
(DE) Madam President, Commissioner, ladies and gentlemen, I rejoice that we are now at last deliberating on the last foundational piece of legislation needed for a comprehensive European policy on water provision and also for the implementation of the Water Framework Directive. It is better to provide in the first place than to make up for deficiencies afterwards, and that is particularly true in the case of water, which we need for our own survival.
The Water Framework Directive stipulates that the priority list of substances is to be revised regularly and updated in line with current scientific knowledge, and so the list we are drawing up is not static or final, but part of a dynamic process that has to make it possible to include new knowledge and new substances, substances that are developed and then used, as is demonstrated by the many examples adduced by Members today.
We cannot always list and take into account all the effects of a substance; for example, when the contraceptive pill came onto the market in the 1960s, it was at first hailed as a revolutionary triumph, and it was only later that it turned out that the hormonal substances were enriching themselves in our waters, so it follows that ongoing observation is necessary, and that is our understanding of the list of substances in Annex II, in which, by way of a compromise, the rapporteur has compiled the substances that Members regarded as actually or potentially hazardous. It is now for the Commission to examine what is to be done with these substances and then to put proposals to that end before Parliament.
This list is to be seen as no more than a list of substances that have to be examined; it neither categorises them nor pre-assesses them, nor does it claim to be exhaustive. All the substances must be assessed scientifically, and, if it emerges that they are to be categorised as dangerous, they should be classified as such at once. Any good European water policy must, if it is to act to protect people, take account of the latest knowledge and assessments.
(DE) Madam President, I, too, would like to thank the rapporteur, Mrs Laperrouze, for this outstanding report. It is of the utmost importance that we produce this directive, which is to complete the Water Framework Directive, in good time, and, as the rapporteur has said, no less vital that pollution be combated at its source and point of origin and that various sources of pollution be dealt with using the same methods, while guaranteeing the prevention of distortions of competition and good water quality throughout the EU as a whole.
I would like to say something about a couple of amendments that I see as very important. In particular, the absolute ban on deterioration, to which Mr Rübig has already referred, brings with it a number of problems when it is put into practice; we have to ask ourselves whether it is appropriate for us, in this place, to enact something that will then make economic activity markedly more difficult. To some extent, that question misses the point, for restricting the applicability of transitional zones to lower waters alone also constitutes an extremely serious hindrance to the management of water resources.
We should also examine ways in which the selection and categorisation of the priority substances may be accomplished in a scientifically correct manner, and this will require the submission of a few more studies if we are to have a proper scientific basis for the imposition of the relevant requirements.
I would like, in particular, to express my support for Mr Sturdy's Amendment 75, which highlights the need for technical feasibility and, in particular, the avoidance of disproportionate costs.
Mr Olajos referred to a bilateral problem between Austria and Hungary; as far as I am aware, a commission has already been appointed to look into it, and we do, of course, take a particular interest in its being resolved by the two countries together.
(SK) I would also like to join my colleagues in thanking the rapporteur, Mrs Laperrouze, for her excellent work in drawing up this important document.
The fact that we have been discussing water purity in the European Parliament over the past two years demonstrates that this issue is very much on the public agenda. Today's topic is related to the Ground Water Directive, both logically and in terms of substance. I am glad that in discussing the two preceding standards the European Parliament and Council have reached a result, even though it is known that their differences had to be overcome through conciliation efforts. I firmly believe that as Members of the European Parliament we must be more ambitious than the Commission's proposal and that we should put forward some additional entries which are currently missing from the list of particularly harmful substances. I am referring in general to teratogenic and carcinogenic substances, as well as to heavy metals, which find their way into surface and even ground water because of the defective processes employed by industrial companies. Last but not least, it is necessary to punish severely those whose negligence and gross indifference cause seepages of petrol, oil, and oil products into surface water and reservoirs of ground water. As it happens, Slovakia, like the neighbouring Czech Republic, has had the unfortunate experience of a massive pollution of water, including ground water, in connection with the deployment of the Soviet armed forces that occupied the country for 21 long years.
It is also necessary to prevent the seepage into water of particularly harmful pesticides that are used excessively in agriculture and that directly jeopardise the health of the population. However, in setting the number of extremely harmful substances we should take into account scientific information and evidence as to their harmfulness to humans and other living organisms. Therefore, I urge the Commission to draw up draft legislation in order that new binding standards may come into force by 2015 at the latest.
Madam President, Commissioner, ladies and gentlemen, I speak in my capacity as draftsman of the opinion of the Committee on Agriculture and Rural Development on this proposal for a daughter directive resulting from the water framework directive.
I should like first of all to congratulate Mrs Laperrouze on the excellent work that she has done in relation to this complex and highly technical matter. I am particularly pleased with the vote cast in the Committee on the Environment, Public Health and Food Safety, since 12 of the 21 amendments that were tabled by the Committee on Agriculture and Rural Development have been adopted.
To put it briefly, our committee's aims were: firstly, to point out the precautionary, preventive action and 'polluter pays' principles; secondly, to highlight the need for the rational use of land as part of an ecological form of agriculture; thirdly, to establish national and Community complementary measures for implementation, such as the definition of other pollutants and specific monitoring programmes for sediments and biota; fourthly, to highlight the need for a formal evaluation of the consistency and effectiveness of the various Community acts on water quality; fifthly, to call for the coordination of monitoring programmes and national inventories when a watercourse runs through several Member States; and sixthly - finally - to demonstrate the need for the Member States to accompany their inventories with a timetable for implementing the objectives for reducing, and indeed phasing out, emissions.
Madam President, I am pleased to note that the amendments under discussion are supportive of the proposed environmental quality standards as put forward by the Commission. Furthermore, the principles of introducing the new concept of the transitional areas of exceedance and the establishment of the inventory seem also to be acceptable to the European Parliament. I thank you for this support because I believe that these elements are the cornerstones of the proposed daughter directive. In addition, there are many amendments in relation to which I fully share the underlying intentions and objectives.
Let me say, first, that I too am concerned about the potential risk that some of the priority substances pose. I understand that the Committee on the Environment, Public Health and Food Safety proposes that 11 of these chemicals should become new priority hazard substances in amendments 53-62. I believe that we can already manage these risks and avoid negative impacts on human health and the environment by implementing REACH and other Community legislation.
I would also like to stress that I share the worries that new emerging pollutants are increasingly being detected in the waters we drink or bathe in. I understand that the Environment Committee proposes, in amendments 65, 68 and 78, the addition to the priority list of 30 new chemicals not previously included in the Water Framework Directive. The Commission is working on several initiatives, including the collection of recent monitoring data for these and other substances. The Commission will report to you on the outcome of these initiatives in 2008 as part of the review of the priority list that the Commission will be proposing.
Third, there are many amendments which set out a link with other relevant legislation or which place additional tasks and obligations on the Commission. Although the Commission is not in a position to accept any of these amendments, mainly for reasons of legal clarity, the Commission fully shares their underlying intentions and objectives in many cases. Depending on further negotiations, I am committed to using the available resources in the Commission to address the concerns that the European Parliament expresses through those amendments.
On the point raised concerning the possible conflict between international conventions, like HELCOM, and new legislation, I can reassure Mr Lax that there is and will be consistency between international conventions and EU legislation. This House is currently debating the Marine Protection Directive, which will use existing regional agreements, such as HELCOM, as the key implementation platforms, thus ensuring consistency.
In summary, on the proposed daughter directive, I am pleased to say that the Commission can support 30 amendments fully, in part or in principle. I will give Parliament's Secretariat a list detailing the Commission's position on the amendments.
Finally, a number of additional points have been raised during this debate. I assure you that I have taken good note of them and will forward your ideas, positions and concerns to Commissioner Dimas, who will certainly give them studied consideration.
The debate is closed.
The vote will take place on Tuesday 22 May.
Annex - Position of the Commission
Laperrouze report
There are 30 amendments that the Commission can support fully, in part, or in principle. These are amendments: 1, 3, 4, 7, 8, 12, 13, 14, 15, 16, 17, 18, 21, 22, 23, 24, 25, 29, 30, 31, 34, 35, 36, 38, 40, 43, 48, 52, 73 and 79.
The amendments which the Commission cannot support are numbers: 2, 5, 6, 9, 10, 11, 19, 20, 26, 27, 28, 32, 33, 37, 39, 41, 42, 44, 45, 46, 47, 49, 50, 51, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 74, 75, 76, 77, 78, 80, 81, 82 and 83.